DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,927,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0311553 to Colavito (Colavito) in view of US 5,371,160 to Neuer et al (Neuer et al) and US 2015/0267272 to Markwitz et al (Markwitz et al). With respect to claims 1, 7,  and 17, Colavito teaches a cored wire (250 for example) including a calcium metal rod (21a, 22a and/or 23a) within a metallic sheath (30) surrounded by a particulate material (70) which includes a reactive metal and method of manufacture and introduction to a molten steel bath. However Colavito does not teach that the particulate material (70) be able to undergo thermal decomposition to release carbon dioxide, hydrocarbons or combinations thereof, however the language of Colavito does not preclude the granular material from including other compositions along with the reactive metal and the instant claims do not preclude the particulate or granular material from including other particulate or granular materials that do not produce carbon dioxide and/or hydrocarbons. Colavito et al also does not teach that the particulate material fully radially surrounds the rod(s).  Neuer et al teaches that at the time the invention was filed, it was known to employ a particulate material in the form of an organic polymer in a cored wire arrangement for introduction into a molten steel bath which release carbon dioxide and/or hydrocarbons into the molten steel bath in order to help homogenize the molten metal bath (see col. 2 lines 14-20 and the claims for example). Because melt homogenization would also be desirable in the system of Colavito, motivation to include an organic polymer in granular form as taught by Neuer et al to improve melt homogeneity, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. Markwitz et al teaches that it was knonw in the cored wire art at the time the invention was made to have a particulate material (10) fully radially surround a wire rod core (8) in order to allow improved addition  properties of the wire to a bath in which it is immersed (see paragraph [0077] for example). Since improved properties would also be desirable in the system of Colavito et al, it would also be an expedient obvious to one of ordinary skill in the art to have the particulate of Colavito et al fully surround the rod core as taught by Markwitz et al in order to achieve improved addition properties.
With respect to claims 2, 6, 8, 11-14 and 18, Colavito teaches the use of a single rod if desired, roll forming the metal strip forming the sheath and Neuer et al teaches the recited particulate placements.
With respect to claims 4, 9, and 20, Neuer et al teaches the use of polyurethanes (organic polymers) as the particulate for releasing carbon dioxide or hydrocarbons.

Claims 3, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colavito in view of Neuer et al and Markwitz et al as applied to claims 1, 7 and 17 above. As applied to claims 1, 7 and 17 above, Colavito in view or Neuer et al shows all aspects of the above claims except the use of magnesium in the rod composition. However at paragraph [0028] for example, Colavito states that the reactive metal wires (the rod) can comprise any reactive metal normally employed in steel making. Since it is noted that magnesium is a well known steel making additive, motivation to include magnesium in the reactive metal rod of Coalvito would have been a modification obvious to one of ordinary skill in the art at the time the invention  was filed.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments, see the response and amendments, filed on 4/25/2022, with respect to the rejection(s) of claim(s) 1-4, 6-9 and 11-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference (Markwitz) teaching the advantages of employing a particulate fully surrounding a rod of a cored wire.
Applicant’s further argument that Colavito teaches the use of only 3 wire rods is not persuasive at least because as stated in the above rejection Colavito allows for the use of a single rod.
Finally Applicant’s argument that Colavito does not teach the use of a magnesium rod is not persuasive at least because Coavito allows for the use of any reactive metal, which would include magnesium, as the rod of it’s invention.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk